DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is response to the reply field 02/25/2021. 
No claims have been added.
Claims 1-3, 5-14, 16-19, 22, 25 and 29 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 11-13, 25, and  29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Kessler (2007/0049985 A1) [cited previously].
Re. claim 1, Kessler teaches a medical device (abstract) comprising: 
a first portion comprising: 

an external surface which comprises a first position indicator, wherein the first position indicator is positioned to be visibly juxtaposed relative to the first operative element of the medical elongate element when the medical elongate element is fully inserted in the first insertion hole (figure 4A, electrical contacts 60 and 64 act as position indicators that are juxtaposed relative to the proximal tip 72 to indicate proper insertion, disclosed in paragraph 0026).

Re. claim 2, Kessler further teaches wherein the medical device comprises an implantable electronic medical device and the elongate element comprises a lead including at least one electrically conductive element (paragraph 0022 – connector pin 40 coupled to lead 12 typically fabricated from conductive metal), and wherein the lead optionally comprises at least one of a sensing lead and a stimulation lead (paragraph 0002 – implantable leads are known to provide therapeutic stimulation via sensing electrical activity and delivering pacing).

Re. claim 5, Kessler further teaches wherein the first position indicator comprises a recess (figure 4A, electrical contacts 64 [indicators] are recessed (lumen) and protruding (larger rectangular surface area) to allow the lead for insertion).

Re. claim 7, Kessler further teaches wherein the first position indicator is located proximal to at least one sealing element of an elongate element upon full insertion of the elongate element into the first insertion hole (figure 2, sealing rings 48, 50).

Re. claim 8, Kessler further teaches wherein the first portion is made of a translucent material (paragraph 0019 – connector header 32 [including electrical contacts 60, 64] is typically translucent), and wherein the first position indicator comprises the same color as the translucent material from which the first portion is formed (paragraph 0022, since electrical contacts 60, 64 [indicators] are translucent within the translucent header 100, modification is  required to the connector pins to improve visibility of the connector pin 40 to the connector bore 34).

Re. claim 9, Kessler further teaches wherein the first position indicator is defined solely by an absence of, or addition of, the same material from which the first portion was formed (paragraph 0019 – connector header 32, including electrical contacts 60, 64 [indicators] are formed from a rigid polymer such as polyurethane or epoxy).

Re. claim 11, Kessler further teaches wherein the first operative element comprises an electrically conductive element (paragraph 0022 – connector pin 40 coupled to lead 12 typically fabricated from conductive metal).

Re. claim 12, Kessler further teaches the medical device of claim 11 comprising: 
a second portion comprising circuitry to which the electrically conductive element of the elongate element is to be electrical communication via the first portion (paragraph 0017 – connector assembly 14 [containing lead 12] is in electrical communication with the hermetically sealed housing 31 [second portion] from the header 32 [first portion]).

Re. claim 13, Kessler further teaches wherein the first operative element comprises at least one seal element (figure 2, sealing rings 48, 50).

Re. claim 25, Kessler further teaches wherein the first position indicator is located between the respective closed and open ends of the first insertion hole (figure 3, contacts 60 [indicator] is between the closed and open ends of the hole 34), and wherein the first position indicator has a location no more than about one-quarter of a length of the first insertion hole from the closed end of the first insertion hole (figure 3, contact 60 is shown to be about a quarter of the length of the insertion hole 34).  

Re. claim 29, Kessler further teaches comprising at least one of:  
the first position indicator being located at generally the same position as at least one sealing element of an elongate element upon complete insertion of the elongate element into the first insertion hole (figure 4A, contacts 60 [indicator] located in proximity to sealing members 48 u[on full insertion); and 
the first position indicator being located proximal to at least one sealing element of an elongate element upon full insertion of the elongate element into the first insertion hole (figure 4A, contacts 60 [indicators] are proximal to sealing members 48 of the lead 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler (2007/0049985 A1) as applied to claims 1-2, 5, 7-9, 11-13, 25, 29 above, and further in view of Lessar (US 2011/0004124 A1) [cited previously].
Re. claim 3, Kessler teaches all of the elements of the claimed invention as stated above, but does not teach the elongate element comprises a catheter and the medical device comprises a fluid delivery device such that insertion of the catheter into the insertion hole establishes at least fluidic connection between the fluid delivery device and the catheter, and wherein the fluid delivery device optionally comprises a drug pump device.
Lessar teaches a medical device wherein the elongate element comprises a catheter and the medical device comprises a fluid delivery device such that insertion of the catheter into the insertion hole establishes at least fluidic connection between the fluid delivery device and the catheter, and wherein the fluid delivery device optionally comprises a drug pump device (paragraph 0074 – IMD 60 includes a therapy delivery module 66 to include a fluid (drug) pump coupled to a delivery member 74, which may be a catheter).
Kessler and Lessar are analogous arts as they are both within the field of medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kessler to incorporate the catheter/drug pump of Lessar in order to properly administer therapeutic agents such as drugs to treat conditions such as chronic pain and epilepsy (paragraph 0003).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kessler (2007/0049985 A1) as applied to claims 1-2, 5, 7-9, 11-13, 25, 29 above, and further in view of Paul (US 6,112,121) [cited previously].
Re. claim 6, Kessler teaches all of the elements of the claimed invention as stated above, but does not teach the first position indicator comprises a protrusion.
Paul teaches a medical device wherein the first position indicator comprises a protrusion (figure 4A – indicator plunger 140 includes vertical surface 148 forming a stop upon contact to the protruding stop surface 142 [position indicator], disclosed in column 5, lines 29-37).
Kessler and Paul are analogous arts as they are both within the field of medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kessler to incorporate the protrusions of Paul in order to prevent the medical elongate element from exiting the header (column 5, lines 32-35).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (2007/0049985 A1) as applied to claims 1-2, 5, 7-9, 11-13, 25, 29 above, and further in view of Libbey (US 2010/0137929 A1) [cited previously].
Re. claims 10 and 14, Kessler teaches all of the elements of the claimed invention as stated above, but does not teach the external surface of the first portion comprises a second position indicator to be visibly juxtaposed relative to a second operative element of the elongate element when the elongate element is fully inserted in the first insertion hole, and optionally both of the first and second position indicators comprise at least one of a recess and a protrusion; and the first portion comprises a second insertion hole separate from, and independent of, the first insertion hole, wherein the second insertion hole is to receive a second elongate element, and wherein the external surface of the first portion comprises a second position indicator to be visibly juxtaposed relative to a first operative element of the second elongate element when the second elongate element is fully inserted in the second insertion hole. 
Libbey teaches a medical device wherein the external surface of the first portion comprises a second position indicator to be visibly juxtaposed relative to a second operative element of the elongate element when the elongate element is fully inserted in the first insertion hole, and optionally both of the first and second position indicators comprise at least one of a recess and a protrusion (figure 4 – electrical connectors 54 and 56 are visibly juxtaposed to the first and second leads and are uniquely shaped as unique position indicators to indicate proper lead insertion for the two leads within the two holes/connectors 54/56); and
wherein the first portion comprises a second insertion hole separate from, and independent of, the first insertion hole, wherein the second insertion hole is to receive a second elongate element, and wherein the external surface of the first portion comprises a second position indicator to be visibly juxtaposed relative to a first operative element of the second elongate element when the second elongate element is fully inserted in the second insertion hole figure 4 – electrical connectors 54 and 56 are visibly juxtaposed to the first and second leads and are uniquely shaped as unique position indicators to indicate proper lead insertion for the two leads within the two holes/connectors 54/56).
Kessler and Libbey are analogous arts as they are both within the field of medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kessler to incorporate the teachings of Libbey in order to sense/deliver multiple stimulation therapies to the patient (abstract).

Claims 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (2007/0049985 A1) as applied to claims 1-2, 5, 7-9, 11-13, 25, 29 above, and further in view of Ries (US 2010/0249869 A1) [cited previously].
Re. claims 16, Kessler teaches all of the elements of the claimed invention as stated above, but does not teach a vent extending through the first portion between the insertion hole and an aperture exposed at the external surface of the first portion.
Ries teaches a medical device comprising: 
a vent extending through the first portion between the insertion hole and an aperture exposed at the external surface of the first portion (figure 15, vent channel 710 lies between the insertion hole and the external/proximal opening 170).
(figure 2, vent 52 is an aperture is positioned between the open hole 42 at the external surface of the header 50, disclosed in paragraph 0044).
Kessler and Ries are analogous arts as they are both within the field of medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kessler to incorporate the vents, as taught by Ries, in order to facilitate the sterilization process of the header since sterilization fluid is permitted to flow through easily (paragraph 0057).

Re. claim 17, Ries further teaches wherein the aperture comprises part of the first position indicator (figure 15, venting channel 710 acts as the position indicator to indicate full insertion of the lead 135 for the setscrew 200 to secure the lead 135, disclosed in paragraph 0035).

Re. claim 18, Ries further teaches wherein the first position indicator comprises a recess in which the aperture is formed (figure 15, venting channel 710 [indicator] is comprised of a recess to allow air flow).

Re. claim 19, Ries further teaches wherein the vent directly intersects with the recess of the insertion hole (figure 15, exterior opening 170 [recess] intersects with the lead bore 155 [insertion hole]).

Re. claim 22, Ries further teaches wherein the vent is located at a distance, as measured from the closed end of the insertion hole, within one-quarter of the full length of the insertion hole (figure 15, vent channel 710 is shown to be about one-quarter of the distance of the lead bore 155).


Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, position indicators as shown in figure 3-4 with electrode contacts 68 and 64 are a part of the external surface that is the header 32, which are capable of being used as position indicators of the lead proximal tip 72. The claim language does not specify that the positioned external to the medical device, only an external surface [header 32] comprising the position indicators [contacts 60/64]. Figures 4A-4B are depicted in tandem to show a lead partially inserted and fully inserted within the external surface header 32 with the contacts/position indicators 60/64. 
Regarding claim 5, electrode contacts 60/64 are coupled with connector bore 34 via lumen [recesses] of the connector bore 34 and contacts 60/64 to allow room for the lead for insertion, all of which are part of the external header 32.
Regarding claims 8-9, connector header 32 is translucent, which allows the lead assembly 14 to be observed for visual verification; paragraph 0028 states contacts 60/64 can be opposing colors [such as a translucent coating] to allow visibility and visual verification of full lead insertion as to translucent connector header 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Jones (US 2006/0030204 A1) discloses a strain-relief method/system for medical devices with an external alignment indicator to indicate full lead insertion, and an insertion hole for the medical elongate element.  
Ries (US 5,766,042) discloses a medical device with a connector header with a translucent connector assembly with an external visual indicator to ensure proper and complete insertion of the lead.
[cited previously] Verzal (US 2015/0157853 A1) teaches lead connections on a connective port/header with vents to allow airflow. 
[cited previously] Deininger (US 2009/0018601 A1) teaches a connector header allowing two lead receptacles. 
[cited previously] Stevenson (US 2008/0071313 A1) teaches a medical device comprising an external device of a drug pump, applicable with catheters. 
[cited previously] Kast (US 2003/0163171 A1) teaches a medical device with a lead connector allowing two lead receptacles. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792